                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:18-CR-00052-KDB-DSC-1
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 ROBERT HUBERT LONG                         )
                                            )

         THIS MATTER is before the Court upon motion of the Defendant pro se for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 19).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, Defendant claims he requested compassionate release from the warden

but attaches no copy of the request. Id. at 4, 10. Thus, the Court is unable to verify

whether or not it was sent to or received by the warden. Further, the motion fails to

show that the Defendant has fully exhausted his administrative rights to appeal a

failure of the BOP to bring a motion on his behalf or that 30 days have elapsed from

the warden’s receipt of a request. Additionally, the Defendant claims to suffer from

an irregular heartbeat, heart murmur and high blood pressure in support of his




       Case 5:18-cr-00052-KDB-DSC Document 20 Filed 02/24/21 Page 1 of 2
motion for compassionate release but fails to provide any BOP medical records.

Therefore, the Court will not consider the merits of his claim. United States v.

Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate release

based on COVID-19 where defendant did not seek relief from BOP).

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release (Doc. No. 19), is DENIED without prejudice to a renewed

motion properly supported by evidence and after exhaustion of his administrative

remedies.

      SO ORDERED.




                                Signed: February 23, 2021




      Case 5:18-cr-00052-KDB-DSC Document 20 Filed 02/24/21 Page 2 of 2
